We affirm the opinion below for the reasons given by Vice-Chancellor Fallon in his opinion. We have nothing to add excepting this: We have examined the contention of the appellant that "the counsel fee allowed to counsel for the respondent is excessive." We think it is not. It was $250, and in the circumstances disclosed by the record was quite justified. The respondent is entitled to costs in this court.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.